 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8
     HOME CARE ASSOCIATION OF                          Case No. 1:19-cv-00929-AWI-EPG
 9   AMERICA, et al.
10                   Plaintiffs,                       ORDER RE: STIPULATED REQUEST FOR
                                                       DISMISSAL AS TO DEFENDANT GAVIN
11           v.                                        NEWSOM WITHOUT PREJUDICE
12   GAVIN NEWSOM, et al.,
                                                       (ECF No. 13)
13                   Defendants.
14

15
          Plaintiffs, Home Care Association of America and California Association for Health
16
     Service at Home, and Defendants, Gavin Newsome, Xavier Becerra, and Kimberly Johnson,
17
     have filed a stipulation to dismiss without prejudice all claims against Defendant Gavin
18
     Newsom. (ECF No. 13.) Pursuant to the stipulation, all claims against Defendant Gavin
19
     Newsom are dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of
20
     San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to
21
     designated on the docket that Defendant Gavin Newsome is terminated from this case as of the
22
     date this order is entered.
23

24 IT IS SO ORDERED.

25
      Dated:      August 27, 2019                           /s/
26
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
